                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    FAYETTEVILLE DIVISION


    EULAS LINWOOD HUGHES                                                                             PLAINTIFF

    v.                                       Civil No. 5:18-CV-05090

    NURSE FRAN INFANTE, NURSE                                                                   DEFENDANTS
    SHAWNA STEPHENS, DR. SAEZ, and
    NURSE HEATHER TRIMMER


                                          OPINION AND ORDER

         Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

Currently before the Court is Defendants’ Motion for Summary Judgment. (ECF Nos. 29, 30, 31.).

                                               I. BACKGROUND

         In his Amended Complaint, Plaintiff alleges his federal constitutional rights have been

violated by the denial of medical care while incarcerated at the Benton County Detention Center

(BCDC) as a pretrial detainee. (ECF No. 11 at 4-5). He alleges he was shot four times in the back

on January 20, 2018. (Id. at 3-4). Plaintiff alleges bullets remain lodged in both his neck and

rotator cuff, but the areas were x-rayed and he was told nothing could be done. 1 (Id. at 5). Plaintiff

identifies Dr. Saez as the physician at the BCDC. Starting January 23, 2018, Plaintiff alleges Dr.

Saez could have given him pain medication for his injuries, but instead did not permit him to have

any pain medication “at all.” (Id. at 4).

         Plaintiff proceeds against all Defendants in their official and personal capacity. (Id. at 4).

He seeks compensatory and punitive damages. (Id. at 7).




1 It is not clear from Plaintiff’s Complaint if this determination was made by medical staff in the BCDC or
elsewhere.

                                                          1
       Defendants filed their Motion for Summary Judgment on December 12, 2018. (ECF Nos.

29, 30, 31). On December 13, 2018, the Court entered an Order directing Plaintiff to file a

Response to the Summary Judgment Motion. (ECF No. 32). Plaintiff filed his Response on

January 25, 2019. (ECF No. 35).

                                    II. LEGAL STANDARD

       Summary judgment is appropriate if, after viewing the facts and all reasonable inferences

in the light most favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986), the record "shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a).

"Once a party moving for summary judgment has made a sufficient showing, the burden rests with

the non-moving party to set forth specific facts, by affidavit or other evidence, showing that a

genuine issue of material fact exists.” National Bank of Commerce v. Dow Chemical Co., 165

F.3d 602, 607 (8th Cir. 1999).

       The non-moving party "must do more than simply show that there is some metaphysical

doubt as to the material facts." Matsushita, 475 U.S. at 586. "They must show there is sufficient

evidence to support a jury verdict in their favor." National Bank, 165 F.3d at 607 (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). "A case founded on speculation or suspicion is

insufficient to survive a motion for summary judgment." Id. (citing, Metge v. Baehler, 762 F.2d

621, 625 (8th Cir. 1985)). “When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling on a motion for summary judgment.” Scott

v. Harris, 550 U.S. 372, 380 (2007).




                                                 2
                                          III. ANALYSIS

          Defendants argue summary judgment in their favor is appropriate because: (1) Defendants

were not deliberately indifferent to Plaintiff’s serious medical needs; (2) no policy or custom of

Southern Health Partners, Inc. caused Plaintiff to suffer any unconstitutional harm; (3) Plaintiff

cannot “meet proof with proof” to establish the existence of a genuine issue of material fact. (ECF

No. 31).

          Plaintiff provided a one-paragraph Response, stating as follows: “They say my injurys [sic]

are chronic but I’m not being treated as so. My pain is terriable [sic] everyday and they could

make this at least more bearable. My pain and suffering make my life not as worth living. The

quality of my life is pain every day.” (ECF No. 35 at 1) (errors in original).

          The Eighth Amendment prohibition of cruel and unusual punishment prohibits deliberate

indifference to prisoners’ serious medical needs. Luckert v. Dodge County, 684 F.3d 808, 817 (8th

Cir. 2012). To prevail on his Eighth Amendment claim, Plaintiff must prove that Defendants acted

with deliberate indifference to his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106

(1976).

          The deliberate indifference standard includes “both an objective and a subjective

component: ‘The [Plaintiff] must demonstrate (1) that [he] suffered [from] objectively serious

medical needs and (2) that the prison officials actually knew of but deliberately disregarded those

needs.’” Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Dulany v. Carnahan, 132

F.3d 1234, 1239 (8th Cir. 1997)).

          To show that he suffered from an objectively serious medical need, Plaintiff must show he

“has been diagnosed by a physician as requiring treatment” or has an injury “that is so obvious

that even a layperson would easily recognize the necessity for a doctor’s attention.” Schaub v.

VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (citation omitted).
                                                   3
       For the subjective prong of deliberate indifference, “the prisoner must show more than

negligence, more even than gross negligence, and mere disagreement with treatment decisions

does not give rise to the level of a constitutional violation.” Popoalii v. Correctional Med. Servs,

512 F.3d 488, 499 (8th Cir. 2008) (citation omitted). “Deliberate indifference is akin to criminal

recklessness, which demands more than negligent misconduct.” Id.

       It is well settled that “[a] prisoner’s mere difference of opinion over matters of expert

medical judgment or a course of medical treatment fail[s] to rise to the level of a constitutional

violation.” Nelson v. Shuffman, 603 F.3d 439, 449 (8th Cir. 2010) (internal citation omitted). An

“inmate must clear a substantial evidentiary threshold to show the prison’s medical staff

deliberately disregarded the inmate’s needs by administering inadequate treatment.” Id. (internal

citations omitted). Despite this, issues of fact exist when there is a question of whether or not

medical staff exercised independent medical judgment, and whether the decisions made by medical

staff fell so far below the reasonable standard of care as to constitute deliberate indifference. See

Smith v. Jenkins, 919 F.2d 90, 93 (8th Cir. 1990).

       There is no dispute that Plaintiff’s injuries meet the objective first prong of the deliberate

indifference standard. He was involved in an alleged altercation with police on January 20, 2018.

During this incident, he was shot four times. (ECF No. 30 at 1). Upon admission to Washington

Regional Medical Center on January 20, 2017, he presented with gunshot wounds in his left chest

cavity, left side of his back, right side of his chest, an open fracture of the right scapula, various

soft tissue injuries, and several systemic issues. (ECF No. 31-1 at 3). Bullet fragments were noted

to be present at the “at the lateral mass of the cervical spine” with “no fracture or injury to the




                                                  4
spine.” Plaintiff was held overnight for observation and then released into police custody. 2 (ECF

No. 31-1 at 2).

        Plaintiff fails, however, to meet the subjective second prong of the deliberate indifference

standard. His allegations that he received no pain medication “at all” are blatantly contradicted by

the record. Upon discharge from the hospital on January 22, 2018, Plaintiff was prescribed 15

doses (30 tablets) of Tramadol, an opioid pain medicine. (ECF No. 30 at 1; 31-1 at 5). He was

booked into BCDC that day and saw Defendant Saez on January 23, 2018. (ECF No. 31-1 at 7-

8). Defendant Saez prescribed Tramadol twice a day, and on January 24, 2018, added 500

milligrams of Tylenol for additional pain control. (ECF No. 30 at 2; 31-1 at 8). On January 29,

2018, an injury on his flank exhibited odor, increased drainage, and increased pain. He was taken

to Washington Regional Medical Center that same day, where he was diagnosed with an infection

in one of his gunshot wounds. (ECF No. 30 at 2; 31-1 at 8, 13, 14-18). Upon discharge, he was

prescribed Bactrim (antibiotic) and Flexeril (muscle relaxant). The muscle relaxant was prescribed

to reduce muscle spasms, which contribute to pain. (ECF No. 30 at 2; 31-1 at 19; 31-2 at 2).

Plaintiff was started on these additional drugs at BCDC on January 30, 2018. (ECF No. 30 at 2;

31-1 at 20). During that medical encounter, he told the provider he had a history of alcohol and

prescription drug abuse. (ECF No. 30 at 3; 31-1 at 22). Plaintiff continued to receive Tramadol

through February 2, 2018. (ECF No. 30 at 3; 31-2 at 2).

        Starting on February 5, 2018, Plaintiff received gabapentin, a medication for nerve pain,

instead of the opioid Tramadol. Given Plaintiff’s reported history of prescription drug abuse,

Defendant Saez did not believe it was medically prudent to continue Plaintiff on opioids after that

time. (ECF No. 30 at 3; 31-2 at 2). On February 6, 2018, Plaintiff was also started on Naproxen,


2Based on the fact that Plaintiff was not scheduled for surgery, the Court will assume that it was the medical
providers at Washington Regional who determined that surgery was not appropriate to remove the bullet fragments.

                                                       5
another pain medication. (Id.). From February 2018 through the date he filed his Complaint in

May 2018, Plaintiff continued to receive non-steroidal anti-inflammatory drugs and gabapentin for

pain, with several increases to the dosages in response to Plaintiff’s requests. (ECF No. 30 at 3-4;

31-1 at 24-43; 31-2 at 2-3). Plaintiff’s wounds were noted to be healed by Defendant Saez on

March 23, 2018. (ECF No. 31-2 at 2). Plaintiff received a CT scan of his shoulder on March 6,

2017, and no fractures or dislocations were seen. (ECF No. 30 at 4; 31-2 at 2). On June 8, 2017,

a CT scan of his neck indicated no spinal cord injury and no migration of the bullet fragment.

(ECF No. 30 at 4; 31-2 at 3).

       Thus, the record indicates Plaintiff has received regular medical care, including an

immediate transport to Washington Regional Medical Center when one of his wounds became

infected. The bullet fragments in his neck are also monitored by CT scan on a regular basis to

ensure they have not migrated. Finally, the record indicates he has regularly received multiple

pain medications, and the dosages for those pain medications have been increased several times

upon his request. Plaintiff has provided no evidence to contradict the record. In particular,

Plaintiff has not provided any evidence that he should be receiving something other than the

multiple pain medications he is already prescribed or that surgery or other treatments to address

the bullet fragments have been recommended. While the Court is not unsympathetic to his

allegations of chronic pain, nothing in the record indicates the existence of any deliberate

indifference by Defendants to that pain. Plaintiff’s mere disagreement with the medical care

provided does not rise to the level of a constitutional violation. See Nelson, 603 F.3d at 449 (“[a]

prisoner’s mere difference of opinion over matters of expert medical judgment or a course of

medical treatment fail[s] to rise to the level of a constitutional violation.”) (internal citation

omitted)).



                                                 6
       In the absence of any evidence of deliberate indifference to Plaintiff’s pain, his official

capacity claim against Defendants necessarily fails. “To establish liability in an official-capacity

suit under section 1983, a plaintiff must show either that the official named in the suit took an

action pursuant to an unconstitutional governmental policy or custom . . .or that he or she possessed

final authority over the subject matter at issue and used that authority in an unconstitutional

manner.” Nix v. Norman, 879 F.2d 429, 433 (8th Cir. 1989). Plaintiff did not allege that Southern

Health Partners, Inc. or BCDC had a policy or custom of denying medical care or pain medication

to inmates, and the summary judgment record provided no evidence that any such policy or custom

existed.

       Accordingly, there is no question of material fact remaining, and Defendants are entitled

to summary judgment as a matter of law.

                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 29) is GRANTED and Plaintiff’s claims are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 9th day of July 2019.

       Judgment will be entered accordingly.


                                                              /s/P. K. Holmes, III
                                                              P. K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE




                                                 7
